DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: G2, as mentioned in paragraph 0060 of the specification. It is noted that a gap G1 is indicated in Fig. 2F, rather than G2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutting device as recited in claim 36 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6-31, and 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites that the diameter D8 increases from 8 mm to 10 mm over the length L2, however it is not clear how this further limits claim 1, which recites that this diameter increases from 7mm to 11mm over the length L2.  Claim 5 appears to contradict claim 1, rather than further limit claim 1.  That is, claim 1 does not recite a range, but rather recites a specific value for the diameters over the length L2.  The diameter increases from 7mm to 11mm over the length L2, per claim 1. Claim 5 recites that this diameter increases from 8mm to 10mm over this same length L2. It is not clear how the diameter can have a value of 7mm, but also have a value of 8mm per claim 5 (at one end of the length) and have a value of 11mm but also have a value of 10mm (at another end of the same length).  If the diameters in claims 1 and 5 are being measured at different locations along the length L2 (i.e. the 7 mm and 8mm diameters are at different locations, and the 11mm and 10mm diameters are at different locations from one another), this should be specified in the claims in order to clearly recite the structure. Alternatively, it should be clarified how the diameters can be both the values recited in clam 1 as well as the values recited in claim 5.
	In claim 6, “wherein the second portion is closer to the first end of the nozzle body than the first portion” is confusing, because this appears to be reciting that the second portion is closer to the first end than it is to the first portion.  The second portion is adjacent the first portion, however, as recited in claim 6 and clear from Fig. 2G where it can be seen in Fig. 2G that L1 and L2 are adjacent one another. Claim 6 should more clearly recite that the second portion is closer to the first end of the nozzle body than the first portion is to the first end, i.e. the distance between the second portion and the first end is less than the distance between the first portion and the first end.
	Claim 35 recites “the pressurized fluid” without proper antecedent basis. This renders the claim indefinite because it is not clear how this “fluid” is related to the previously set forth “gas”. It appears that “the pressurized fluid” should read as “the pressurized gas”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 1-3, 5-11, 32-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Agers et al (US 4,189,812).
Agers et al disclose a device for texturizing a strand material, the device comprising:
a nozzle body (12; see Fig. 2); and
a passage (22) extending through the nozzle body (Fig. 2; col. 2, lines 13-22),
wherein the passage extends from a first end (inlet end 15) of the nozzle body to a second end (at exit end of block 18) of the nozzle body (Fig. 2),
wherein the passage (22) is sized to allow a strand material (11) to pass therethrough (Fig. 2),
wherein the strand material (11) enters the nozzle body at the first end (15) (Fig. 2; col. 2, lines 21-23),
wherein the strand material exits the nozzle body at the second end (at exit passage 21; Fig. 2 and col. 2, lines 44-47), and
wherein a pressurized gas impinges on the strand material within the passage (see gas inlet 13),
the device being characterized by the passage having a first portion (flared outlet 56 or alternatively flared exit passage 21; Fig. 2) with a length L2 and a non-uniform diameter D8 over the length L2, the diameter D8 increasing in a direction moving toward the second end of the nozzle body (the flared outlet portion 56 of insert 50 defines a length and a non-uniform diameter over the length, with the diameter increasing in a direction moving toward the second end of the nozzle body; alternatively, the flared exit passage 21 may be considered to define this claimed first portion, having a length and a non-uniform diameter over the length, with the diameter increasing in a direction moving toward the second end of the nozzle body; see Fig. 2).
Agers does not disclose the dimensions of the diameter of the first portion defined by flared outlet 56 or by conical portion 21.  Thus, Agers does not disclose that the diameter D8 increases from 7 mm to 11 mm over the length L2.  With respect to the flared outlet 56, Agers discloses that it “gradually expands” (col. 2, lines 65-68) and has    an included angle of not more than 20 degrees and preferably in the range of from about 6-8 degrees (col. 3, lines 5-8). Agers discloses that the ratio of maximum cross sectional area of flared outlet 56 to the cross sectional area of constriction 55 is in the range of from about 1.5 to about 16 (col. 3, lines 12-17).  This would define an increase in diameter roughly proportional to the increase in diameter defined by the claimed 7mm to 11mm (a ratio of about 1.57:1 for the claimed increase in diameter, versus the low end of the range of Agers of 1.5-16:1). With respect to the conical flared portion 21, Agers discloses that this conical portion diverges toward the outlet end at an included angle of about 7 degrees (col. 2, lines 44-51).  Thus, both the flared portion 56 and the flared portion 21 have gradual increases in diameter which would provide a similar increase in diameter to that claimed and a similar shape, although the specific measurements of 7mm and 11mm are not disclosed. It is within the routine skill in the art, however, to determine the optimal diameter for the flared portion depending upon various operating conditions such as the size of the yarn or thread being treated, the pressure and volume of air, and the desired effects to be produced in the yarn. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a diameter in the flared portion of the device of Agers which increases from 7mm to 11mm over the length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 2 and 3, Agers does not disclose the length of the flared outlet 56 or the conical portion 21, however it is within the routine skill in the art to determine the optimal length depending upon various operating conditions such as the desired amount of texturing for the yarn and the pressure and volume of air. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a length of 10-12mm, or specifically of 11mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, as noted above, both the flared portion 56 and the flared portion 21 have gradual increases in diameter which would provide a similar increase in diameter to that claimed and a similar shape, although the specific measurements of 8mm and 10mm are not disclosed. It is within the routine skill in the art, however, to determine the optimal diameter for the flared portion depending upon various operating conditions such as the size of the yarn or thread being treated, the pressure and volume of air, and the desired effects to be produced in the yarn. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a diameter in the flared portion of the device of Agers which increases from 8mm to 10mm over the length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 6, Agers discloses the passage has a second portion (portion 55, or the cylindrical portion of block 18) with a length L1 and a uniform diameter D7 over the length, wherein the second portion is adjacent to the first portion, and wherein the second portion is closer to the first end of the nozzle body than the first portion (for the first portion defined by flared outlet 56, the cylindrical portion 55 forms a second portion as claimed, having a length and uniform diameter, being adjacent to first portion 56, and being closer to the first end 15 of the nozzle body than the first portion 56, as shown in Fig. 2; alternatively, in the case that the conical portion 21 is considered to be the “first portion” as claimed, the cylindrical portion of nozzle block 18 forms a “second portion” having a length and uniform diameter, being adjacent to first portion 21, and being closer to the first end 15 of the nozzle body than the first portion 21, as shown in Fig. 2, col. 2, line 48-50).
Regarding claims 7-8, Agers does not disclose the length of cylindrical portion 55 or that of the cylindrical portion of block 18, either of which is considered to form the claimed second portion. It is within the routine skill in the art to determine the optimal length depending upon various operating conditions such as the desired effects of the yarn, the yarn travelling speed, and the pressure and volume of air. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second portion with a length of 4-6mm, or specifically of 5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 9-10, Agers does not disclose the diameter of cylindrical portion 55 or that of the cylindrical portion of block 18, either of which is considered to form the claimed second portion. It is within the routine skill in the art to determine the optimal diameter depending upon various operating conditions such as the desired effects of the yarn, the yarn size, and the pressure and volume of air. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second portion with a diameter of 7-9mm, or specifically of 8 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 11, in the device of Agers, the pressurized gas first impinges on the strand material within the second portion of the passage, since the second portion (cylindrical portion of block 18) is upstream of the first portion (21) and closer to the jet inlet (see Fig. 2).
Regarding claim 32, Agers discloses the nozzle body includes an outer nozzle section (18) and an inner nozzle section (20), wherein the outer nozzle section includes a sloped intermediate portion (19), wherein the inner nozzle section (20) includes a sloped needle portion (see sloped outer surface on downstream end of section 20; Figs. 2-3 and col. 2, lines 51-52), wherein at least a portion of the inner nozzle section (20) is positioned within the outer nozzle section (18) such that a conical gap G2 exists between an inner surface of the sloped intermediate portion (19) and an outer surface of the sloped needle portion (col. 2, lines 51-54; Figs. 2-3), and wherein the pressurized gas flows from a chamber within the nozzle body through the gap G2 before impinging on the strand material within the passage (see Figs. 2-3; col. 2, lines 15-24 and 31-57).
Regarding claim 33, Agers does not disclose the size of the gap (annular restriction B), however it is within the routine skill in the art to determine the optimal size for the gap depending upon various operating conditions such as the pressure and volume of air, the desired effects on the yarn, and the overall size of the unit parts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a horizontal distance of the gap (B) as being between 1.5 mm and 1.9 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 35, Agers discloses the pressurized fluid is compressed air (col. 1, line 10; col. 3, lines 31-33).


Claims 12-31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Agers et al (US 4,189,812) in view of Brandt (US 2014/0302189).
	Regarding claims 12-13, Agers does not disclose a locking device as claimed, however this structure is disclosed by US 2014/0302189 to Brandt.  
Brandt discloses a texturing device (Fig. 4D) which comprises a locking device (668; see para. [0059]), wherein the locking device is operable to be selectively placed in one of a first state and a second state [0016, 0072-0075], wherein the first state corresponds to the locking device being engaged to prevent movement of the strand material within the passage [0072], wherein the second state corresponds to the locking device being disengaged to allow movement of the strand material within the passage [0070-0072], wherein the locking device includes a piston (670) and a spring (686) disposed within a cavity (see Fig. 4D and para. 0059), and wherein a seal holder (690) is disposed within the cavity to fix a sealing member (708) within the cavity (Fig. 4D; paras. 0061-0062), and wherein the sealing member at least partially prevents debris from entering the cavity from the passage [0078], as in claim 12.  As to claim 13, Brandt discloses wherein the cavity (622) is connected to the passage (610) by a channel (624) (Fig. 4D; para. 0047), wherein the channel (624) is sized to allow a portion of the piston (670) to exit the cavity and enter the passage (see Fig. 4D), and
wherein at least a portion of the interface between the channel and the passage has an arcuate shape (at the inner arcuate surface; Fig. 4D).  
Brandt discloses that this locking device structure permits stopping of the movement of the strand material and prevents debris from entering the inner nozzle, thereby promoting continued effective operation of the device (see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the locking device of Brandt in the yarn texturing device of Agers in order to permit stopping of the movement of the yarn while preventing debris from entering the nozzle, as taught by Brandt. 
	Regarding claim 14, Agers discloses the passage having a third portion (the inner surface of guide 20; Fig. 2) with a length L3 and a uniform dimeter D6 over the length L3, (the inner surface of guide 20 has a uniform diameter; Fig. 2) wherein the third portion extends between the second portion (55, or alternatively the conical portion of 18) and the channel (as modified by Brandt); see Fig. 2 of Agers.
Regarding claims 15-16, Agers does not disclose the length of the third portion 20, however it is within the routine skill in the art to determine the optimal length depending upon various operating conditions such as the desired effects of the yarn, the yarn travelling speed, and the pressure and volume of air. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the third portion with a length of 70-75mm, or specifically of 72.4 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 17-19, Agers does not disclose the diameter of the third portion 20, however it is within the routine skill in the art to determine the optimal diameter depending upon various operating conditions such as the desired effects of the yarn, the yarn travelling speed, and the pressure and volume of air. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the third portion with a diameter of 2-5mm, or specifically of 3 mm or 4mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, Agers does not disclose a fourth portion of nonuniform diameter that increases in a direction moving toward the first end and being between the channel and the first end of the nozzle, as Agers is so modified to have such a channel in view of Brandt. Brandt discloses this structure; see strand inlet opening 612 in Fig. 4D.  As to claim 20, Brandt discloses the passage having a fourth portion (612) with a length L4 and a non-uniform diameter d4 that increases from a first diameter D10 to a second diameter D9 over the length L4 in a direction moving toward the first end of the nozzle body (the inlet 612 diverges in the direction of the first end or inlet), wherein the fourth portion extends between the channel (624) and the first end of the nozzle body (see Fig. 4D of Brandt).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such a portion on the device of Agers in order to provide a smooth inlet upstream of the locking member, as so modified in view of Brandt, for smooth threading of the yarn as shown by Brandt and as well known in the art. 
As to claims 21-22, Brandt does not disclose the length of the fourth portion 612, however it is within the routine skill in the art to determine the optimal length depending upon various operating conditions such as the desired effects of the yarn, the yarn threading speed, and the yarn size. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fourth portion of Agers as so modified in view of Brandt with a length of 8-12mm, or specifically of 10 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 23-24, Brandt does not disclose the diameter of the fourth portion, however it is within the routine skill in the art to determine the optimal diameter depending upon various operating conditions such as the desired effects of the yarn, the yarn threading speed, and the size of the yarn. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fourth portion of Agers as so modified in view of Brandt with a diameter that increases from 4mm to 26mm, or that increases from 5mm to 25mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 25, Agers discloses the passage has a fifth portion (the cylindrical portion of block 18) with a length l5 and a uniform diameter d5 over the length l5, wherein the fifth portion extends between the first portion (56 being the first portion) and the second end (the exit end at 21); see Fig. 2 and col. 2, lines 44-51.
Regarding claims 26 and 27, Agers does not disclose the length of the fifth portion (the cylindrical portion of block 18, i.e. length l5), however it is within the routine skill in the art to determine the optimal length depending upon various operating conditions such as the desired effects of the yarn, the yarn travelling speed, and the pressure and volume of air. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fifth portion with a length of 5-20mm, or specifically of 13.5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 28-29, Agers does not disclose the diameter of the fifth portion (the cylindrical portion of block 18), however it is within the routine skill in the art to determine the optimal diameter depending upon various operating conditions such as the desired effects of the yarn, the yarn size, and the pressure and volume of air. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fifth portion with a diameter of 9-15mm, or specifically of 12 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claims 30 and 31, Agers does not disclose an outlet tube as claimed. Brandt discloses an outlet tube 804 (Figs. 10A-10B; para. 0083), wherein at least a portion of the outlet tube fits within the fifth portion [0083], wherein the outlet tube is removably attached to the nozzle body [0083, 0087], and wherein the strand material is operable to pass through the outlet tube before exiting the device [0083-0086], as in claim 30. As to claim 31, Brandt discloses the outlet tube (804) is secured to the nozzle body by a set screw (806) [0083].  Brandt discloses that this structure permits a removable end section to be attached to the nozzle for easy replacement [0087-0088]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Agers with an outlet tube as shown by Brandt in order to permit easy replacement of the nozzle end as taught by Brandt.
	Regarding claim 36, Agers does not disclose a cutting device, however Brandt does disclose this structure. The texturizing device of Brandt comprises a cutting device, wherein the cutting device is operable to sever the strand material [0022, 0057]. Brandt teaches that the cutting device enables cutting of the strand material between filling operations or other use cycles [0057].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Agers with a cutting device in order to provide cutting of the strand material between filling operations or other use cycles as taught by Brandt.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on PTO-892, which disclose texturing devices having nozzles with structure similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY VANATTA/Primary Examiner, Art Unit 3732